DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/06/2022 has been entered.
 
Claim status

This action is in response to applicant filed on 07/06/2022. 
Claims 1-52, 54, 56, 62, 66-101, 109 and 111 have been cancelled or previously cancelled.
Claims 53, 102, 112 and 113 has been amended.
Claims 53, 55, 57-61, 63-65 and 102-108, 110 and 112-113 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 53, 55, 57-61, 63-65 and 102-111  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan (US 2012/0206296) in view of Bevacqua et al. (US 2009/0309709)

Regarding claim 53: Wan disclose a tracking device (portable tracking unit (abstract)) comprising: 
a tracking mechanism configured to track a location of an object (¶0049 and ¶0051: portable tracking unit is configured to track a location of a movable object through the tracking system); 
a kinetic motion energy generator electrically connected to the tracking mechanism, the kinetic motion energy generator configured to generate electrical energy based on a movement of the object (¶0047,0054  0057-0058: a power generator 146 is used to recharge the battery 138. This generator is responsive to mechanical motion of the tracking unit and transduces or converts such mechanical motion to electrical energy. An example of such a transducer is a Faraday magnetic induction power generator (¶0054). As the tracking unit moves through the movement of the animal through attaching the tracking unit 36 to the collar of animal 30 energy is converted from the movement); 
an energy store electrically coupled to the tracking mechanism and the kinetic motion energy generator, wherein the energy store is configured to power the tracking mechanism and to receive the electrical energy generated by the kinetic motion energy generator (a power generator 146 is used to recharge the battery 138. This generator is responsive to Mechanical motion of the tracking unit and transduces or converts such mechanical motion to electrical energy. An example of such a transducer is a Faraday magnetic induction power generator (¶0054). As the tracking unit moves through the movement of the animal through attaching the tracking unit 36 to the collar of animal 30 energy is converted from the movement, {0047},[0057],[0058]. The generator 146 provides energy to a battery 138 to be stored the generated energy,[0054].Further, in the micro-currents generating system 300 in the tracking unit, energy generated can be stored in a capacitor, [0057], [0058]. The base station or remote computer device receives location data from the portable tracker device attached to the animal which is powered by movement [kinetic energy] of the animal through the power generator 146, (¶0054, ¶0055, ¶0057, ¶0071)); 
a communication device configured to transmit the location of the object at a frequency (¶0048 and ¶0054) and receive a request to track the object (¶0079); and 
a controller configured to: (i) switch from a low energy usage mode to a high energy usage mode in response to the request. (¶0056: a beacon system transceiver 242 is connected with the processor 134 in this embodiment and to an RF beacon antenna 244. In one embodiment, the transceiver has a low power mode that enables it to remain on at a very low power level and “listen” for an activation signal when someone wants to manually activate the beacon location system. When such an activation signal is received, the beacon transceiver switches to a higher power mode for operation and begins the transmission of the short RF beacon location signals. In the case where the system is to be activated due to the lack of usable GPS signals, the processor may then be used to activate the beacon transceiver 242. Although shown as separate components, the beacon antenna tray be incorporated into another antenna, and the beacon transceiver may also be incorporated into another radio unit, such as the GSM transmitter. Power usage of the beacon system is closely monitored and the transmission of beacon signals may be “timed out” after a certain period of time or for other reasons. The transceiver would then be placed into a lower power mode to conserve battery power).
Wan does not disclose (ii) increase/decrease the frequency of transmitting the location of the object tracked by the tracking mechanism, based at least in part on the location of the object tracked by the tracking mechanism.
In analogous art regarding location tracking, Bevacqua disclose(ii) increase/decrease a frequency (periodic rate) of transmitting the location of the object, based at least in part on the location of the object tracked by the tracking mechanism (¶0068)
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of (ii) increase/decrease the frequency of transmitting the location of the object tracked by the tracking mechanism, based at least in part on the location of the object tracked by the tracking mechanism, in view of the teachings of Bevacqua. The motivation is to save power.


Regarding claim 55: The combination of Wan and Bevacqua disclose the tracking device of claim 53, wherein in the low energy usage mode a frequency and/or duration of the communication device and/or the tracking mechanism are further configured to provide that the net energy usage of the tracking device is lower than or equal to the energy generated by the kinetic motion generator over a period of time. (the antenna 58 may comprise two or more antenna devices to handle the different frequencies of the GPS satellites 60, and the frequency of the GSM wireless device 62. Also shown in the system 50 is a remote monitoring unit 64 taking the form here of a smartphone, such as an iPhone. In this embodiment, the smartphone receives the wireless output 72 from the GSM transmitter (not shown) of the tracking unit 51. The smartphone includes an input device 66 such as a keypad, a display 68 for communicating information visually, and a speaker 70 for communicating information audibly. The smartphone includes an application program permitting the location data 72 from the portable tracking unit 51 to be processed and displayed in different formats (¶0048). A beacon system transceiver 242 is connected with the processor 134 in this embodiment and to an RF beacon antenna 244. In one embodiment, the transceiver has a low power mode that enables it to remain on at a very low power level and “listen” for an activation signal when someone wants to manually activate the beacon location system. When such an activation signal is received, the beacon transceiver switches to a higher power mode for operation and begins the transmission of the short RF beacon location signals. In the case where the system is to be activated due to the lack of usable GPS signals, the processor may then be used to activate the beacon transceiver 242. Although shown as separate components, the beacon antenna tray be incorporated into another antenna, and the beacon transceiver may also be incorporated into another radio unit, such as the GSM transmitter. Power usage of the beacon system is closely monitored and the transmission of beacon signals may be “timed out” after a certain period of time or for other reasons. The transceiver would then be placed into a lower power mode to conserve battery power) (¶0056). FIG.13 is another block diagram of an embodiment that illustrates the operation of a beacon locater system according to programming in one embodiment (¶0064).

Regarding claim 57: The combination of Wan and Bevacqua  disclose the tracking device of claim 53, wherein a frequency and/or a duration of operation of the communication device and/or the location tracking mechanism is varied between the high energy usage mode and the low energy usage mode. (the antenna 58 may comprise two or more antenna devices to handle the different frequencies of the GPS satellites 60, and the frequency of the GSM wireless device 62. Also shown in the system 50 is a remote monitoring unit 64 taking the form here of a smartphone, such as an iPhone. In this embodiment, the smartphone receives the wireless output 72 from the GSM transmitter (not shown) of the tracking unit 51. The smartphone includes an input device 66 such as a keypad, a display 68 for communicating information visually, and a speaker 70 for communicating information audibly. The smartphone includes an application program permitting the location data 72 from the portable tracking unit 51 to be processed and displayed in different formats (¶0048). A beacon system transceiver 242 is connected with the processor 134 in this embodiment and to an RF beacon antenna 244. In one embodiment, the transceiver has a low power mode that enables it to remain on at a very low power level and “listen” for an activation signal when someone wants to manually activate the beacon location system. When such an activation signal is received, the beacon transceiver switches to a higher power mode for operation and begins the transmission of the short RF beacon location signals. In the case where the system is to be activated due to the lack of usable GPS signals, the processor may then be used to activate the beacon transceiver 242. Although shown as separate components, the beacon antenna tray be incorporated into another antenna, and the beacon transceiver may also be incorporated into another radio unit, such as the GSM transmitter. Power usage of the beacon system is closely monitored and the transmission of beacon signals may be “timed out” after a certain period of time or for other reasons. The transceiver would then be placed into a lower power mode to conserve battery power) (¶0056). FIG.13 is another block diagram of an embodiment that illustrates the operation of a beacon locater system according to programming in one embodiment (¶0064).

Regarding claim 58: The combination of Wan and Bevacqua  disclose the tracking device of claim 53, wherein a frequency and/or a duration of operation of the communication device and/or the location tracking mechanism is varied based on sensor data. (the antenna 58 may comprise two or more antenna devices to handle the different frequencies of the GPS satellites 60, and the frequency of the GSM wireless device 62. Also shown in the system 50 is a remote monitoring unit 64 taking the form here of a smartphone, such as an iPhone. In this embodiment, the smartphone receives the wireless output 72 from the GSM transmitter (not shown) of the tracking unit 51. The smartphone includes an input device 66 such as a keypad, a display 68 for communicating information visually, and a speaker 70 for communicating information audibly. The smartphone includes an application program permitting the location data 72 from the portable tracking unit 51 to be processed and displayed in different formats (¶0048). Turning now to the block diagram of FIG.9, a block diagram of a portable tracking unit 130 is shown. The tracking unit is designed to function with the GPS, and in the diagram, a single GPS satellite 132 is shown, although in practice, three or more may be in contact simultaneously. A processor 134 is connected with, and provides power to, a motion detector 136. When no motion is indicated by the detector 136, the processor control so their devices in the tracking unit 130 to go to a sleep mode in which they consume much less power. A battery 138 is used to provide the electrical power for the tracking unit, and effective or “smart” power control is an aspect of the embodiment.(¶0053). Upon receiving a motion signal from the motion detector 136, the processor 134 transitions to an operational power level mode and controls the GPS receiver 140 to begin full operation. The GPS receiver receives position data signals from the GPS, including the satellite 132 shown (¶0054). A beacon system transceiver 242 is connected with the processor 134 in this embodiment and to an RF beacon antenna 244. In one embodiment, the transceiver has a low power mode that enables it to remain on at a very low power level and “listen” for an activation signal when someone wants to manually activate the beacon location system. When such an activation signal is received, the beacon transceiver switches to a higher power mode for operation and begins the transmission of the short RF beacon location signals. In the case where the system is to be activated due to the lack of usable GPS signals, the processor may then be used to activate the beacon transceiver 242. Although shown as separate components, the beacon antenna tray be incorporated into another antenna, and the beacon transceiver may also be incorporated into another radio unit, such as the GSM transmitter. Power usage of the beacon system is closely monitored and the transmission of beacon signals may be “timed out” after a certain period of time or for other reasons. The transceiver would then be placed into a lower power mode to conserve battery power) (¶0056). FIG.13 is another block diagram of an embodiment that illustrates the operation of a beacon locater system according to programming in one embodiment (¶0064).

Regarding claim 59: The combination of Wan and Bevacqua  disclose the tracking device of claim 58, wherein the sensor data includes one or more of energy generation level, output signals of kinetic motion energy generator, battery voltage level, movement sensor, (the antenna 58 may comprise two or more antenna devices to handle the different frequencies of the GPS satellites 60, and the frequency of the GSM wireless device 62. Also shown in the system 50 is a remote monitoring unit 64 taking the form here of a smartphone, such as an iPhone. In this embodiment, the smartphone receives the wireless output 72 from the GSM transmitter (not shown) of the tracking unit 51. The smartphone includes an input device 66 such as a keypad, a display 68 for communicating information visually, and a speaker 70 for communicating information audibly. The smartphone includes an application program permitting the location data 72 from the portable tracking unit 51 to be processed and displayed in different formats (¶0048). Turning now to the block diagram of FIG.9, a block diagram of a portable tracking unit 130 is shown. The tracking unit is designed to function with the GPS, and in the diagram, a single GPS satellite 132 is shown, although in practice, three or more may be in contact simultaneously. A processor 134 is connected with, and provides power to, a motion detector 136. When no motion is indicated by the detector 136, the processor control so their devices in the tracking unit 130 to go to a sleep mode in which they consume much less power. A battery 138 is used to provide the electrical power for the tracking unit, and effective or “smart” power control is an aspect of the embodiment.(¶0053). Upon receiving a motion signal from the motion detector 136, the processor 134 transitions to an operational power level mode and controls the GPS receiver 140 to begin full operation. The GPS receiver receives position data signals from the GPS, including the satellite 132 shown (¶0054). A beacon system transceiver 242 is connected with the processor 134 in this embodiment and to an RF beacon antenna 244. In one embodiment, the transceiver has a low power mode that enables it to remain on at a very low power level and “listen” for an activation signal when someone wants to manually activate the beacon location system. When such an activation signal is received, the beacon transceiver switches to a higher power mode for operation and begins the transmission of the short RF beacon location signals. In the case where the system is to be activated due to the lack of usable GPS signals, the processor may then be used to activate the beacon transceiver 242. Although shown as separate components, the beacon antenna tray be incorporated into another antenna, and the beacon transceiver may also be incorporated into another radio unit, such as the GSM transmitter. Power usage of the beacon system is closely monitored and the transmission of beacon signals may be “timed out” after a certain period of time or for other reasons. The transceiver would then be placed into a lower power mode to conserve battery power) (¶0056). FIG.13 is another block diagram of an embodiment that illustrates the operation of a beacon locater system according to programming in one embodiment (¶0064) and the location signals from the tracking mechanism (Bevacqua:¶0068). 

Regarding claim 60: The combination of Wan and Bevacqua  disclose the tracking device of claim 58, wherein the frequency and/or duration of the communication device and/or the tracking mechanism are further configured to increase and/or decrease based on a movement of the object, and wherein the movement is detected based on battery level, output signals from a Kinetic energy harvester or location data from the tracking mechanism. (the antenna 58 may comprise two or more antenna devices to handle the different frequencies of the GPS satellites 60, and the frequency of the GSM wireless device 62. Also shown in the system 50 is a remote monitoring unit 64 taking the form here of a smartphone, such as an iPhone. In this embodiment, the smartphone receives the wireless output 72 from the GSM transmitter (not shown) of the tracking unit 51. The smartphone includes an input device 66 such as a keypad, a display 68 for communicating information visually, and a speaker 70 for communicating information audibly. The smartphone includes an application program permitting the location data 72 from the portable tracking unit 51 to be processed and displayed in different formats (¶0048). Turning now to the block diagram of FIG.9, a block diagram of a portable tracking unit 130 is shown. The tracking unit is designed to function with the GPS, and in the diagram, a single GPS satellite 132 is shown, although in practice, three or more may be in contact simultaneously. A processor 134 is connected with, and provides power to, a motion detector 136. When no motion is indicated by the detector 136, the processor control so their devices in the tracking unit 130 to go to a sleep mode in which they consume much less power. A battery 138 is used to provide the electrical power for the tracking unit, and effective or “smart” power control is an aspect of the embodiment.(¶0053). Upon receiving a motion signal from the motion detector 136, the processor 134 transitions to an operational power level mode and controls the GPS receiver 140 to begin full operation. The GPS receiver receives position data signals from the GPS, including the satellite 132 shown (¶0054). A beacon system transceiver 242 is connected with the processor 134 in this embodiment and to an RF beacon antenna 244. In one embodiment, the transceiver has a low power mode that enables it to remain on at a very low power level and “listen” for an activation signal when someone wants to manually activate the beacon location system. When such an activation signal is received, the beacon transceiver switches to a higher power mode for operation and begins the transmission of the short RF beacon location signals. In the case where the system is to be activated due to the lack of usable GPS signals, the processor may then be used to activate the beacon transceiver 242. Although shown as separate components, the beacon antenna tray be incorporated into another antenna, and the beacon transceiver may also be incorporated into another radio unit, such as the GSM transmitter. Power usage of the beacon system is closely monitored and the transmission of beacon signals may be “timed out” after a certain period of time or for other reasons. The transceiver would then be placed into a lower power mode to conserve battery power) (¶0056). FIG.13 is another block diagram of an embodiment that illustrates the operation of a beacon locater system according to programming in one embodiment (¶0064)).

Regarding claim 61: The combination of Wan and Bevacqua  disclose the tracking device of claim 53, wherein the energy generator is one or more of a kinetic motion energy generator, a solar powered generator, a thermo electric generator, or a wireless energy harvester (¶0047,0054  0057-0058: a power generator 146 is used to recharge the battery 138. This generator is responsive to mechanical motion of the tracking unit and transduces or converts such mechanical motion to electrical energy. An example of such a transducer is a Faraday magnetic induction power generator (¶0054). As the tracking unit moves through the movement of the animal through attaching the tracking unit 36 to the collar of animal 30 energy is converted from the movement).

Regarding claim 63: The combination of Wan and Bevacqua  disclose The tracking device of claim 53, wherein a frequency and/or a duration of operation of the communication device and/or the tracking mechanism is set based on an output signal or energy generation of the kinetic motion energy generator or an energy level in the energy storage.(the antenna 58 may comprise two or more antenna devices to handle the different frequencies of the GPS satellites 60, and the frequency of the GSM wireless device 62. Also shown in the system 50 is a remote monitoring unit 64 taking the form here of a smartphone, such as an iPhone. In this embodiment, the smartphone receives the wireless output 72 from the GSM transmitter (not shown) of the tracking unit 51. The smartphone includes an input device 66 such as a keypad, a display 68 for communicating information visually, and a speaker 70 for communicating information audibly. The smartphone includes an application program permitting the location data 72 from the portable tracking unit 51 to be processed and displayed in different formats (¶0048). Turning now to the block diagram of FIG.9, a block diagram of a portable tracking unit 130 is shown. The tracking unit is designed to function with the GPS, and in the diagram, a single GPS satellite 132 is shown, although in practice, three or more may be in contact simultaneously. A processor 134 is connected with, and provides power to, a motion detector 136. When no motion is indicated by the detector 136, the processor control so their devices in the tracking unit 130 to go to a sleep mode in which they consume much less power. A battery 138 is used to provide the electrical power for the tracking unit, and effective or “smart” power control is an aspect of the embodiment.(¶0053). Upon receiving a motion signal from the motion detector 136, the processor 134 transitions to an operational power level mode and controls the GPS receiver 140 to begin full operation. The GPS receiver receives position data signals from the GPS, including the satellite 132 shown (¶0054). A beacon system transceiver 242 is connected with the processor 134 in this embodiment and to an RF beacon antenna 244. In one embodiment, the transceiver has a low power mode that enables it to remain on at a very low power level and “listen” for an activation signal when someone wants to manually activate the beacon location system. When such an activation signal is received, the beacon transceiver switches to a higher power mode for operation and begins the transmission of the short RF beacon location signals. In the case where the system is to be activated due to the lack of usable GPS signals, the processor may then be used to activate the beacon transceiver 242. Although shown as separate components, the beacon antenna tray be incorporated into another antenna, and the beacon transceiver may also be incorporated into another radio unit, such as the GSM transmitter. Power usage of the beacon system is closely monitored and the transmission of beacon signals may be “timed out” after a certain period of time or for other reasons. The transceiver would then be placed into a lower power mode to conserve battery power) (¶0056). FIG.13 is another block diagram of an embodiment that illustrates the operation of a beacon locater system according to programming in one embodiment (¶0064)).

Regarding claim 64: The combination of Wan and Bevacqua  disclose the tracking device of claim 63, wherein the frequency and/or duration of the communication device and/or the tracking mechanism are further configured to increase and/or decrease when more or less movement is detected, and wherein the movement is detected based on battery level change and/or output signals from a Kinetic energy harvester and/or location data from the tracking mechanism. (the antenna 58 may comprise two or more antenna devices to handle the different frequencies of the GPS satellites 60, and the frequency of the GSM wireless device 62. Also shown in the system 50 is a remote monitoring unit 64 taking the form here of a smartphone, such as an iPhone. In this embodiment, the smartphone receives the wireless output 72 from the GSM transmitter (not shown) of the tracking unit 51. The smartphone includes an input device 66 such as a keypad, a display 68 for communicating information visually, and a speaker 70 for communicating information audibly. The smartphone includes an application program permitting the location data 72 from the portable tracking unit 51 to be processed and displayed in different formats (¶0048). Turning now to the block diagram of FIG.9, a block diagram of a portable tracking unit 130 is shown. The tracking unit is designed to function with the GPS, and in the diagram, a single GPS satellite 132 is shown, although in practice, three or more may be in contact simultaneously. A processor 134 is connected with, and provides power to, a motion detector 136. When no motion is indicated by the detector 136, the processor control so their devices in the tracking unit 130 to go to a sleep mode in which they consume much less power. A battery 138 is used to provide the electrical power for the tracking unit, and effective or “smart” power control is an aspect of the embodiment.(¶0053). Upon receiving a motion signal from the motion detector 136, the processor 134 transitions to an operational power level mode and controls the GPS receiver 140 to begin full operation. The GPS receiver receives position data signals from the GPS, including the satellite 132 shown (¶0054). A beacon system transceiver 242 is connected with the processor 134 in this embodiment and to an RF beacon antenna 244. In one embodiment, the transceiver has a low power mode that enables it to remain on at a very low power level and “listen” for an activation signal when someone wants to manually activate the beacon location system. When such an activation signal is received, the beacon transceiver switches to a higher power mode for operation and begins the transmission of the short RF beacon location signals. In the case where the system is to be activated due to the lack of usable GPS signals, the processor may then be used to activate the beacon transceiver 242. Although shown as separate components, the beacon antenna tray be incorporated into another antenna, and the beacon transceiver may also be incorporated into another radio unit, such as the GSM transmitter. Power usage of the beacon system is closely monitored and the transmission of beacon signals may be “timed out” after a certain period of time or for other reasons. The transceiver would then be placed into a lower power mode to conserve battery power) (¶0056). FIG.13 is another block diagram of an embodiment that illustrates the operation of a beacon locater system according to programming in one embodiment (¶0064)).


Regarding claim 65: The combination of Wan and Bevacqua  disclose the tracking device of claim 63, wherein the frequency and/or duration of the communication device and/or the tracking mechanism are further configured to increase in response to receiving the request. (the antenna 58 may comprise two or more antenna devices to handle the different frequencies of the GPS satellites 60, and the frequency of the GSM wireless device 62. Also shown in the system 50 is a remote monitoring unit 64 taking the form here of a smartphone, such as an iPhone. In this embodiment, the smartphone receives the wireless output 72 from the GSM transmitter (not shown) of the tracking unit 51. The smartphone includes an input device 66 such as a keypad, a display 68 for communicating information visually, and a speaker 70 for communicating information audibly. The smartphone includes an application program permitting the location data 72 from the portable tracking unit 51 to be processed and displayed in different formats (¶0048). Turning now to the block diagram of FIG.9, a block diagram of a portable tracking unit 130 is shown. The tracking unit is designed to function with the GPS, and in the diagram, a single GPS satellite 132 is shown, although in practice, three or more may be in contact simultaneously. A processor 134 is connected with, and provides power to, a motion detector 136. When no motion is indicated by the detector 136, the processor control so their devices in the tracking unit 130 to go to a sleep mode in which they consume much less power. A battery 138 is used to provide the electrical power for the tracking unit, and effective or “smart” power control is an aspect of the embodiment.(¶0053). Upon receiving a motion signal from the motion detector 136, the processor 134 transitions to an operational power level mode and controls the GPS receiver 140 to begin full operation. The GPS receiver receives position data signals from the GPS, including the satellite 132 shown (¶0054). A beacon system transceiver 242 is connected with the processor 134 in this embodiment and to an RF beacon antenna 244. In one embodiment, the transceiver has a low power mode that enables it to remain on at a very low power level and “listen” for an activation signal when someone wants to manually activate the beacon location system. When such an activation signal is received, the beacon transceiver switches to a higher power mode for operation and begins the transmission of the short RF beacon location signals. In the case where the system is to be activated due to the lack of usable GPS signals, the processor may then be used to activate the beacon transceiver 242. Although shown as separate components, the beacon antenna tray be incorporated into another antenna, and the beacon transceiver may also be incorporated into another radio unit, such as the GSM transmitter. Power usage of the beacon system is closely monitored and the transmission of beacon signals may be “timed out” after a certain period of time or for other reasons. The transceiver would then be placed into a lower power mode to conserve battery power) (¶0056). FIG.13 is another block diagram of an embodiment that illustrates the operation of a beacon locater system according to programming in one embodiment (¶0064). Furthermore, the tracking unit may also be sensitive to receiving commands through a GSM receiver. Even though placed in a sleep state, commands from a remote site may be received through a GSM receiver in the tracking unit at which time, the processor will "wake up" the tracking unit, determine its position, and use the GSM transmitter to respond to the location request. Such modifications will require adding a GSM receiver or transceiver and further programming.(¶0079)).

Claims 102-108, 110: Claims 102-108, 110 disclose a method performing essentially the same functional limitations of claims 53, 55, 57-61 and 63-65 , respectively, and therefore, are rejected for the same reason as explained above, respectively.

Claims 112-113  is/are rejected under 35 U.S.C. 103 as being unpatentable over Wan (US 2012/0206296) in view of Bevacqua et al. (US 2009/0309709) and further in view of Toughton et al. (US 6,271,757).
Regarding claim 112-113: The combination of Wan and Bevacqua disclose switching from low energy usage mode to high energy usage mode (Bevacqua: ¶0068) does not explicitly disclose transmitting a message from the tracking device to a backend server when a button is activated.
In analogous art regarding animal tracking, Touchton disclose transmitting a message from the tracking device to a backend server when a button is activated (Col. 4, Lines 21-36).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include  the feature of transmitting a message from the tracking device to a backend server when a button is activated, as disclose by Touchton, to the system of the combination of Wan and Bevacqua. The motivation is to allow manual operation of the tracking mechanism.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689